978 F.2d 1267
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
In re George Wayne OWENS, Shirley Lyvonne Owens, Debtors.John A. CIMINO, Interim Trustee, Appellant,v.George Wayne OWENS, Shirley Lyvonne Owens, Appellees.
No. 92-1173.
United States Court of Appeals, Tenth Circuit.
Nov. 5, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
This appeal is from an order of the district court finding that the bankruptcy court abused its discretion when it entered a default judgment against defendants in this bankruptcy proceeding.   Appellant appeals on the grounds that appellee Shirley Owens never filed an answer to appellant's complaint objecting to her discharge, and that appellee George Owens filed an answer pro se but never served it upon the trustee.   The trustee filed a motion for entry of default judgment which was granted and then set aside by the bankruptcy court.   When the motion was set aside, the bankruptcy court stated that it would entertain appellees' motion to file an amended answer but no such answer was ever filed.   The district court found that the bankruptcy court had abused its discretion in entering a default judgment against the appellees.


3
We review the decision of the district court to determine whether the district court abused its discretion in reversing the bankruptcy court's grant of default judgment against the appellees.   We hold that the district court did not abuse its discretion and affirm for substantially the reasons given by the district court.   AFFIRMED.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3